DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on March 16, 2020.
Claims 1-20 are pending.
Claims 1-20 are examined.
This Office Action is given Paper No. 20220520 for references purposes only.

Information Disclosure Statement
The Information Disclosure Statements filed on July 16, 2021 and August 11, 2020 have been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claims 1, 11, and 16 are objected to because they recite “a success rate… based the.” Examiner assumes that Applicant intended “calculating a success rate… based on the.” Appropriate correction is required.
Claim 16 recites “increasing decision reliability score.” Examiner assumes that Applicant intended “increasing the decision reliability score.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuchar et al. (US 2020/0027089) in view of Smith et al. (US 2020/0126116). 

Claims 1, 11
Kuchar discloses:
a non-transitory memory (memory, see [0005]); and  5
accessing broadcast events (blockchain address records, see [0074]) in a blockchain (blockchain, see [0074]), wherein the broadcast events correspond to a historic period of time (over time, see [0074]);  10
identifying a broadcast decision (local trust scores, see [0074]) provided by a participant (blockchain address, see [0074]) in the blockchain for each of the broadcast events; 
calculating a success rate (in response to distribution pattern of trust scores, see [0088]) for the participant based the identified broadcast decision provided by the participant for each of the broadcast events and the identified consensus decision for each of the broadcast events; and 
based on the success rate, increasing or decreasing (trust score changes, see [0095]) a decision reliability score 20(candidate trust score, see [0089]) for the participant, wherein the decision reliability score comprises a weight (weighted average of local trust scores, see [0089, 0092]) applied to broadcast decisions provided by the participant in future broadcast events for the blockchain.
Kuchar does not disclose:
One or more… comprising:
Identifying… blockchain.
Smith teaches:
one or more hardware processors (processor, see [0023]) coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: 
identifying a consensus decision (consensus, see [0069]) for each of the broadcast events, wherein the consensus decision indicates whether there is a consensus among participants in the blockchain that a corresponding broadcast event should be added as a new node to the 15blockchain (consensus to add transaction to the blockchain, see [0069, 0074]).
Kuchar discloses a memory, accessing broadcast events, identifying a broadcast decision, calculating a success rate, and increasing/decreasing a reliability score. Kuchar does not disclose a processor or identifying a consensus decision, but Smith does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the blockchain transaction safety using smart contracts of Kuchar with the processor and identifying a consensus decision of Smith because 1) a need exists for a trust score to indicate a likelihood that the blockchain address is involved in fraudulent activity (see Kuchar [0005]); and 2) a need exists for maintaining the accuracy of digital information (see Smith [0001]). A processor and identifying a consensus decision will ensure that only verified blocks are added to the blockchain.

Claim 16
Kuchar discloses:
identifying historic broadcast events (blockchain address records, see [0074]) in a blockchain (blockchain, see [0074]); 
identifying a broadcast decision (local trust scores, see [0074]) provided by a participant in the blockchain for each of the historic broadcast events; 
determining a success rate (in response to distribution pattern of trust scores, see [0088]) for the participant based the identified broadcast decision provided by the participant for each of the historic broadcast events and the consensus decision for each of the historic broadcast events; and  20
based on the success rate, decreasing a decision reliability score (trust score changes, see [0095]) for the participant, wherein the decision reliability score (candidate trust score, see [0089]) comprises a weight applied to broadcast decisions (weighted average of local trust scores, see [0089, 0092]) provided by the participant in future broadcast events for the blockchain determining that the decision reliability score for the participant is a greatest decision reliability score among all participants in the blockchain;  25
determining that the greatest decision reliability score (e.g. -0.90, see figure 8B) is less than a ceiling decision reliability score (maximum value, e.g. 1.00, see [0042]) for the blockchain.
Kuchar does not disclose:
Identifying… blockchain;
Increasing… score. 
Smith teaches:
identifying a consensus decision (consensus, see [0069]) for each of the historic broadcast events, wherein the 15consensus decision indicates whether there is a consensus among participants in the blockchain that the broadcast event should be added as a new node to the blockchain (consensus to add transaction to the blockchain, see [0069, 0074]); 
increasing decision reliability score (score can be increased, see [0048]) corresponding to each participant in the blockchain by an amount equal to a difference (difference can be zero) between the ceiling decision reliability score (highest score, e.g. 1, see [0060]) and the greatest decision reliability score (score exceeding a first threshold, e.g. 0.8-1, see [0061]).
Kuchar discloses identifying historic broadcast events, identifying a broadcast decision, determining a success rate, decreasing a reliability score, and determining that the greatest reliability score is less than a ceiling score. Kuchar does not disclose identifying a consensus decision and increasing a reliability score, but Smith does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the blockchain transaction safety using smart contracts of Kuchar with the identifying a consensus decision and increasing a reliability score of Smith because 1) a need exists for a trust score to indicate a likelihood that the blockchain address is involved in fraudulent activity (see Kuchar [0005]); and 2) a need exists for maintaining the accuracy of digital information (see Smith [0001]). Identifying a consensus decision and increasing a reliability score will ensure that only verified blocks are added to the blockchain.

Claims 2, 12, 18
Furthermore, Kuchar discloses:
the decision reliability score is decreased based on the 25success rate being below (less than, see [0234]) a predetermined threshold (contract trust threshold, see [0234]), wherein an amount that the decision reliability score is decreased by is a predetermined amount (threshold amount of change, see [0095]) corresponding to the success rate being below the predetermined threshold.

Claims 3, 14
Furthermore, Kuchar discloses:
the decision reliability score is increased based on the 30success rate being above (greater than, see [0234]) a predetermined threshold (contract trust threshold, see [0234]) wherein an amount that the decision -25-DOCKET NO. 70481.2699US01(OCP.D2020.100901US 1)reliability score is increased by is a predetermined amount (threshold amount of change, see [0095]) corresponding to the success rate being above the predetermined threshold.

Claim 4
Furthermore, Kuchar discloses:
the operations are performed for each participant (nodes, see [0090]) in the 5blockchain.

Claim 5
Furthermore, Kuchar discloses:
subsequent to the increasing or decreasing the decision reliability score for each participant (trust score changes, see [0095]), determining that a greatest reliability score (e.g. -0.90, see figure 8B) among the participants is less than a 10ceiling reliability score (maximum value, e.g. 1.00, see [0042]).
Furthermore, Smith teaches:
increasing (score can be increased, see [0048]) the decision reliability score for each participant by an amount equal to a difference (difference can be zero) between the greatest reliability score (score exceeding a first threshold, e.g. 0.8-1, see [0061]) and the ceiling reliability score (highest score, e.g. 1, see [0060]). 

Claim 6
Furthermore, Kuchar discloses:
the success rate is within a range of a plurality of ranges (trust score may range, see [0234]), 15and wherein the decision reliability score is decreased or increased by an amount corresponding to the range (trust score changes, see [0095]).

Claim 7
Furthermore, Kuchar discloses:
the decision reliability score for the participant is decreased based on the success rate (threshold amount of change, see [0095]), and wherein the operations further comprise suspending 20the participant from participating in the blockchain (label blockchain address as fraudulent, transaction canceled, see [0039, 0172, 0236]).

Claim 8
Furthermore, Kuchar discloses:
the suspending the participant from participating in the blockchain allows for the participant to provide a broadcast decision for future broadcast events but the broadcast decision by the participant for future broadcast events is not 25included in a computation of a node consensus score used to determine whether to add a new node to the blockchain (transaction canceled, see [0236]).

Claim 9
Furthermore, Kuchar discloses:
selecting the historic period of time based on a number of broadcast events that have transpired (threshold number of transactions, see [0188]).

Claim 10
Furthermore, Kuchar discloses:
the number of broadcast events that have transpired exceeds a predetermined threshold number (e.g. 5 transactions, see [0188]) of transpired broadcast events.

Claim 13
Furthermore, Kuchar discloses:
suspending the participant from 25participating in the blockchain based on the decision reliability score being below a predetermined threshold (less than trust score threshold value, see [0133]) indicating that a suspension is required (label blockchain address as fraudulent, transaction canceled, see [0039, 0172, 0236]).

Claim 15
Furthermore, Kuchar discloses:
determining that the increased decision reliability score is a greatest reliability score (e.g. -0.90, see figure 8B) amongst participants of the blockchain; 
determining that the greatest reliability score (e.g. -0.90, see figure 8B) is less than a ceiling reliability score (maximum value, e.g. 1.00, see [0042]) for the blockchain. 5
Furthermore, Smith teaches:
increasing (score can be increased, see [0048]) decision reliability scores corresponding to each participant in the blockchain by an amount equal to a difference (difference can be zero) between the ceiling reliability score (highest score, e.g. 1, see [0060]) and the greatest reliability score (score exceeding a first threshold, e.g. 0.8-1, see [0061]).

Claim 17
Furthermore, Kuchar discloses:
subsequent to the increasing the decision reliability scores corresponding to each participant in the blockchain, suspending another participant from participating in the blockchain based on the decision reliability score corresponding to the another participant 5being below a predetermined threshold (less than trust score threshold value, see [0133]) indicating that a suspension is required.

Claim 19
Furthermore, Kuchar discloses:
decision reliability score is decreased by an amount corresponding to a range of a plurality of ranges (trust score may range, see [0234]), wherein each range has (i) an indication of whether to increase or decrease range (trust score changes, see [0095]) and (2) a corresponding amount (threshold amount of change, see [0095]).

Claim 20
Furthermore, Kuchar discloses:
the identifying the historic broadcast events in a blockchain is performed according to a scheduled audit frequency (auditing purposes, see [0132]).

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Ben-Reuven et al. (US 2021/0119785) discloses a consensus node in a blockchain, and increasing scores for each node.
Padmanabhan (US 2020/0134656) discloses a consensus in blockchain, and increasing a verification score. 
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.